TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-03-00483-CV


John Martin, Appellant

v.


Charles Bonney, Board Administrator for the Texas Board of 

Pardons and Paroles, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 201ST JUDICIAL DISTRICT

NO. GN201825, HONORABLE PATRICK O. KEEL, JUDGE PRESIDING 



M E M O R A N D U M   O P I N I O N


	Appellant John Martin's brief was due to be filed in this Court on September 8, 2003,
but was not.  On October 29, 2003, appellant was advised in writing that his brief was overdue and
that his appeal would be dismissed if he did not file his brief on or before November 3, 2003.  See
Tex. R. App. P. 38.8(a)(2).  Appellant has not filed a brief or otherwise responded to the Court's
notices.  
	Accordingly, this appeal is hereby dismissed for want of prosecution pursuant to
Texas Rules of Appellate Procedure 38.8(a)(1), 42.3(b) and (c).

						__________________________________________
						Mack Kidd, Justice
Before Justices Kidd, B. A. Smith and Puryear
Dismissed for Want of Prosecution
Filed:   December 18, 2003